Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 1 of 26




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


    LAURA DAVIS,

               Plaintiff,

    vs.                                                     CASE NO. 2018-25361-Civ-Scola


    DELTA AIRLINES, INC., a foreign
    Limited liability company,

          Defendant.
    _________________________________/

                                         AMENDED COMPLAINT

               Plaintiff, LAURA DAVIS (“Plaintiff”), by and through the undersigned counsel and

    pursuant to the Americans with Disabilities Act, 42 U.S.C. §12112, et seq., (1990) (ADA), as

    amended by the Americans with Disabilities Amendments Act (ADAA), Rehabilitation Act of

    1973, 29 U.S.C. §504, (1988), the Family and Medical Leave Act of 1993, §2601 et seq.

    (“FMLA”), New York State Human Rights Law §296 (NYHRL), and the Administrative Code

    of the City of New York, Title 8 (NYCHRL), hereby sues the Defendant, DELTA AIRLINES,

    INC. (“Defendant”) and as grounds states the following:

          1.        Plaintiff was at all times material an employee of Defendant. On October 19, 2017,

    Defendant unlawfully retaliated against and terminated Plaintiff from her position as Purser and

    Flight Leader due to Defendant’s unlawful discriminatory employment practices on the basis of

    Plaintiff’s disability, to wit: head trauma, back injury, and medical/leave.

          2.        Jurisdiction of this court is invoked pursuant to 28 U.S.C. §1331 under the ADA, as


                                                      1
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 2 of 26



    amended and the FMLA. The Court has supplemental jurisdiction pursuant to United Mine

    Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367.

        3.      At all times material hereto, Defendant was a foreign licensed corporation and doing

    business as DELTA AIRLINES, INC., at Miami International Airport, LaGuardia Airport, and

    John F. Kennedy, Jr. Airport in the states of Florida and New York. Defendant also has more

    than fifty (50) employees.

        4.      Plaintiff exhausted her administrative remedies and otherwise complied with all

    conditions precedent to the filing of this action, including, the filing of her complaint with the

    Equal Employment Opportunity Commission (EEOC) in November 2017. (See attached copy of

    notice Exhibit “A”). Plaintiff received a Notice of Dismissal and Notice of Rights containing

    the Plaintiff’s right to sue within ninety days of receipt of said dismissal and notice of rights.

    (See Attached Exhibit “B”).

        5.      This Court has original and supplemental jurisdiction, in Florida and New York over

    the Defendant as the Defendant is a corporation that conducts, operates and carries on business

    in the State of Florida and New York as a corporation licensed and doing business in Florida and

    New York and has committed unlawful acts in Florida and New York and has conducted

    substantial, and not isolated activities within the State of Florida and New York.

                                     FACTUAL BACKGROUND

       6.       At all times material, Plaintiff, LAURA DAVIS was a resident of New York, Kings

    County and Miami, Florida, Miami-Dade County.

       7.       Around June 21, 1996 Defendant hired Plaintiff for a flight attendant position based

    at and flying out of Defendant’s LaGuardia Airport and John F. Kennedy, Jr. (JFK) Airport


                                                    2
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 3 of 26



    operations in Queens, New York to London, England.

       8.       Plaintiff was a resident of New York, Kings County until around November 2017,

    when Plaintiff became a permanent resident of Florida.

       9.       At all times material, Plaintiff commuted to work and maintained her personal

    belongings in her locker at JFK airport.

       10.      Around October 25, 2016, while reporting for duty at the GRU airport in San Paulo,

    Brazil, Plaintiff suffered a severe On the Job Injury (OJI) when Plaintiff slipped and fell hitting

    the back of her head, resulting in severe head trauma, loss of memory, joint and musculoskeletal

    injuries. Plaintiff’s OJI resulted in an impairment substantially limiting one or more of life’s

    major activities.

       11.      Plaintiff’s OJI exacerbated any of Plaintiff’s previous mental health condition that

    Defendant had a record of and also qualifies as a disability under the ADA.

       12.      Defendant regarded Plaintiff as having an impairment, there is a record of

    impairment that substantially limited one or more of life’s major activities which qualifies as a

    disability in accordance with the ADA.

       13.      Plaintiff suffered and continues to suffer from the aforementioned medical

    conditions that qualifies as a disability in accordance with the ADA.

       14.      Consequently, Plaintiff was out on FMLA leave for several months and Plaintiff

    obtained Worker’s Compensation benefits in New York for her OJI.

       15.      Defendant failed to give Plaintiff any form of assistance with her OJI including her

    worker’s compensation, FMLA and ADA rights leaving Plaintiff uninformed.

       16.      Additionally, while Plaintiff was out on medical leave, unbeknownst to Plaintiff,


                                                    3
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 4 of 26



    Defendant made significant changes to its policies and procedures.

        17.     Defendant failed to inform or train Plaintiff of the aforementioned changes upon

    Plaintiff’s return to her position.

        18.     Plaintiff returned to work where she was subsequently discriminated and retaliated

    against on the basis of her disability and for exercising her rights in taking FMLA leave.

        19.     Defendant has a 100% return-to-work policy that requires employees to return to

    work without restrictions.

        20.     Between the end of Plaintiff’s FMLA leave and May, 2017, Plaintiff could not return

    to work without restrictions, Defendant failed to inform Plaintiff of her rights. However, Plaintiff

    needed and requested a reasonable accommodation due to obtain treatment for flare-ups and

    symptoms related to Plaintiff’ qualified disabilities.

        21.     Defendant retaliated against Plaintiff for exercising her rights and failed to engage

    in the interactive process for a reasonable accommodation request by reprimanding Plaintiff for

    “Managed Time Outs” in her file related to her disability.

        22.     On Plaintiff’s first day back to work, Defendant’s employee and Plaintiff’s

    supervisor, Vikas George (hereinafter “George”) confronted Plaintiff for her Managed Time

    Outs while she was out on medical leave.

        23.     Defendant did not reprimand or question similarly situated employees for

    unexplained absences in their file.

        24.     Defendant discriminated against and retaliated against Plaintiff on the basis of her

    disability, for requesting a reasonable accommodation, and for taking FMLA leave.

        25.     Defendant subjected Plaintiff to a hostile work environment on the basis of her


                                                     4
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 5 of 26



    disability.

        26.       Shortly thereafter, Defendant’s Department base Director, Maritza Evans

    (hereinafter “Evans”) received Plaintiff’s complaint of Defendant’s employee’s discriminatory

    and retaliatory treatment and Evans asked to meet with Plaintiff. During this meeting, Plaintiff

    informed Evans of Defendant’s discriminatory treatment on the basis of her disability, failure to

    accommodate, and retaliation for exercising her rights under the FMLA and ADA.

        27.       Although Defendant’s employee Evans’s intimated to Plaintiff that she would

    investigate Plaintiff’s complaints, Defendant failed to take any remedial measures and subjected

    Plaintiff to a hostile work environment and further retaliation on the basis of her disability.

        28.       Approximately one month later, Defendant’s employee, New York based Manager,

    Bernard Rawls (hereinafter “Rawls”) whom supervises George and Plaintiff, incessantly called

    Plaintiff to ambiguously inform Plaintiff of a complaint he received on July 30, 2017 of Plaintiff

    mishandling her “Fast Track Cards.”

        29.        Plaintiff informed Rawls that she had not been informed of the change in policy

    while she was out on leave but that she would comply immediately if she made an error.

        30.       Defendant retaliated against Plaintiff for engaging in a protected activity by making

    a complaint of discrimination and retaliation on the basis of her disability.

        31.       Defendant subjected Plaintiff to a hostile work environment on the basis of her

    disability and for making a complaint of discriminatory and retaliatory treatment for exercising

    her rights.

        32.       Around September 19, 2017, less than four months of Plaintiff’s complaint and

    return to work from exercising her rights, at JFK airport, Defendant’s employee and manager,


                                                     5
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 6 of 26



    Rawls and New York based Human Resources Manager, Emily Langholz unlawfully suspended

    Plaintiff without pay for the use/issuance of her “Buddy Passes” in 2014 and 2015 related to

    travel between Tel Aviv and JFK airport.

       33.      After approximately 21 years of employment with Defendant and only several

    months from Plaintiff’s return from medical leave, this was the first time Defendant raised the

    issue of Plaintiff’s buddy passes to her or any of Defendant’s similarly situated employees.

       34.      Defendant had never previously issued Plaintiff any type of reprimand or warning

    which as per Defendant’s policy is supposed to precede any suspension notice.

       35.      Plaintiff felt shocked, singled out, embarrassed, helpless and treated unfairly on the

    basis of her disability, request for a reasonable accommodation and exercise of her FMLA rights.

       36.      Defendant violated their own policies by not giving Plaintiff any previous warnings

    due to alleged misconduct or performance before suspension.

       37.      From the morning of September 20, 2017 to October 19, 2017, Defendant’s

    employees, George and Rawls incessantly called Plaintiff inquiring about the use of her “Buddy

    Passes” and whether she remembered anything.

       38.      Defendant subjected Plaintiff to a hostile work environment.

       39.      Plaintiff repeatedly told George and Rawls that she did nothing wrong, that she

    should not have been suspended, and to stop harassing her because she was in pain, suffering

    from her disability and related medical condition which they were aware of.

       40.      Approximately five days before the anniversary date of Plaintiff’s OJI, Defendant

    unlawfully terminated Plaintiff.

       41.      On October 19, 2017, upon Plaintiff’s arrival to Ft. Lauderdale airport from JFK,


                                                    6
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 7 of 26



    George and Rawls took Plaintiff to the lunch breakroom where other agents were also seated to

    unlawfully terminate Plaintiff for the pretextual reason of misusing her Buddy Passes in 2014 to

    2015.

        42.     Despite Plaintiff’s documentation proving her legitimate use of Buddy Passes,

    Defendant unlawfully retaliated against Plaintiff and gave her the option of resigning within 24

    hours or accepting the termination notice.

        43.     The Defendant’s reasoning for terminating Plaintiff were merely pretextual and

    instead for a more sinister motive, the Plaintiff’s disability and the exercising of her FMLA

    rights.

        44.     To date, Defendant has yet to return Plaintiff’s personal belongings from her locker

    in JFK.

        45.     Plaintiff felt extremely degraded, victimized, humiliated, and emotionally distressed.

        46.     Defendant’s employees’ Tanya Morgan, IFS Director in New York and Senior

    Human Resources Manager for the Northeast Region reviewed and denied Plaintiff’s appeal and

    request for reinstatement.

        47.     Defendant discriminated against and retaliated against Plaintiff on the basis of her

    disability, for exercising her FMLA rights, by taking leave and asking for reasonable

    accommodations under the ADA upon return from leave and for having complained of

    discrimination on the basis of her disability and reasonable accommodation requests.

        48.     Defendant’s unlawful conduct interferes and dissuades employees from exercising

    FMLA rights. Defendant previously retaliated against and unlawfully terminated employees

    that exercised their FMLA rights that one male employee died from malaria while en route to


                                                    7
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 8 of 26



    his base in Barcelona and another flight attendant died from suicide.

        49.      Defendant’s discriminatory and retaliatory conduct was so unfair and extreme, that

    it caused emotional severe emotional distress, aggravated anxiety/depression, both financial

    emotional harm and the conduct was willful, intentional, and designed to and in fact did and

    continues to harm Plaintiff.

        50.      Plaintiff further claims aggravation, activation, and/or exacerbation of any

    preexisting condition.

        51.      Defendant’s actions constituted a continuing violation under the applicable federal,

    state, and city laws.

        52.      The above are just some of the examples of the pattern and practice of unlawful,

    discriminatory, and retaliatory conduct to which Defendant subjected Plaintiff.

        COUNT I: DISCRIMINATION AND FAILURE TO ACCOMMODATE UNDER
                       AMERICANS WITH DISABILITIES ACT
                         42 U.S.C. §§12101, ET SEQ. (1990)

              Plaintiff, LAURA DAVIS, re-alleges and incorporates herein by reference the

    allegations contained in paragraphs 1 through 52 as if set forth fully herein.

        53.      This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her federal rights under the Americans with

    Disabilities Act (ADA), 42 U.S.C. §§12101, et seq., as amended to include the remedies in 42

    U.S.C. §2000e-5 and 42 U.S.C. §1981a.

        54.      Plaintiff is disabled within the meaning of 42 U.S.C. § 12101, et seq. (1990), as

    amended, in that she suffered from the medical conditions heretofore described, which impaired

    her brain, nervous and muscular systems and was substantially limited in one or more of life’s


                                                      8
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 9 of 26



    major activities. Additionally, Defendant regarded Plaintiff as having an impairment, and there

    was a record of an impairment, that substantially limited one or more of life’s major activities.

        55.     Defendant is an employer within the meaning of 42 U.S.C. §12101, et seq.

        56.     At all times material hereto, Defendant was aware of Plaintiff’s disability and failed

    to accommodate her reasonable accommodation requests.

        57.     Defendant failed to engage in the interactive process after the expiration of

    Plaintiff’s FMLA leave and need for reasonable accommodation.

        58.     The Plaintiff’s disability and exercise of her rights was the motivating factor in the

    Defendant’s decision to unlawfully discriminate against the Plaintiff based on her disability. She

    was being paid for time and was seeking accommodations that the Defendant did not want to

    continue including allowing the Plaintiff to choose her schedule, and being paid at a higher rate

    than other stewards. Instead of accommodating Plaintiff’s reasonable accommodation request

    based on her disability, Defendant falsely accused Plaintiff to terminate the Plaintiff rather than

    continue the accommodation and pay rate.

        59.     Plaintiff could perform the essential functions of her position with or without

    reasonable accommodations.

        60.     Defendant failed to inform or train Plaintiff of the Defendant’s policy and procedure

    changes upon Plaintiff’s return to her position and reprimanded her for not adhering to them.

        61.     Defendant discriminated against Plaintiff by wrongfully denying her requests for a

    reasonable accommodation, failing to train her, reprimanding her, by placing her on suspension

    without pay and terminating her employment.

        62.     Plaintiff is protected against discrimination under the ADA.


                                                    9
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 10 of 26



        63.     Defendant’s discrimination against Plaintiff was willful or with reckless indifference

    to her protected rights.

        64.     Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

        WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                   a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                   violation of the ADA;

                   b.      Issue an order prohibiting further discrimination;

                   c.      Order equitable relief, including but not limited to back pay, reinstating
                   Plaintiff with all promotions and seniority rights to which she is entitled or award
                   front pay in lieu of reinstatement, and all other equitable relief provided in 42
                   U.S.C. §2000e-5 and 42 U.S.C. §1981a;

                   d.     Award Plaintiff all compensatory and punitive damages provided for in
                   42 U.S.C. §1981a and applicable statutes; and

                   e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                   deems proper.

        COUNT II: RETALIATION UNDER AMERICANS WITH DISABILITIES ACT
                         42 U.S.C. §§12101, ET SEQ. (1990)

           Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

    paragraphs 1 through 40 as if set forth fully herein.

        65.     This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her federal rights under the Americans with

    Disabilities Act (ADA), 42 U.S.C. §§12101, et seq., as amended to include the remedies in 42

    U.S.C. §2000e-5 and 42 U.S.C. §1981a.

                                                    10
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 11 of 26



        66.        Plaintiff is disabled within the meaning of 42 U.S.C. § 12101, et seq. (1990), as

    amended, in that she suffered from the medical conditions heretofore described, which impaired

    her brain, nervous and muscular systems and was substantially limited in one or more of life’s

    major activities. Additionally, Defendant regarded Plaintiff as having an impairment, and there

    was a record of an impairment, that substantially limited one or more of life’s major activities.

        67.        Defendant is an employer within the meaning of 42 U.S.C. §12101, et seq.

        68.        Following and as a result of Plaintiff’s request for reasonable accommodation,

    Defendant retaliated against Plaintiff by instead reprimanding Plaintiff for taking time off,

    accusing Plaintiff of violating company policy, suspending Plaintiff without pay and unlawfully

    terminating Plaintiff’s employment.

        69.        She was being paid for time and was seeking accommodations that the Defendant

    did not want to continue including allowing the Plaintiff to choose her schedule, and being paid

    at a higher rate than other stewards.

        70.        Upon information and belief, Defendant has a policy in place wherein “pay

    anniversary adjustment will be adjusted after 12 months of continuous absence resulting from a

    disability.”

        71.        Instead of accommodating Plaintiff’s reasonable accommodation request based on

    her disability, Defendant falsely accused Plaintiff to terminate the Plaintiff rather than continue

    the accommodation and pay rate.

        72.        Defendant failed entirely to allow the Plaintiff to provide documentation of her pass

    users, failed to review the materials or wrongfully ignored the proper use, so that the Defendant

    could use the “violation” as an excuse for termination.


                                                      11
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 12 of 26



         73.     Defendant’s retaliation against Plaintiff was willful or with reckless indifference to

    her protected rights.

         74.     Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

         WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                    a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                    violation of the ADA;

                    b.      Issue an order prohibiting further discrimination;

                    c.      Order equitable relief, including but not limited to back pay, reinstating
                    Plaintiff with all promotions and seniority rights to which she is entitled or award
                    front pay in lieu of reinstatement, and all other equitable relief provided in 42
                    U.S.C. §2000e-5 and 42 U.S.C. §1981a;

                    d.     Award Plaintiff all compensatory and punitive damages provided for in
                    42 U.S.C. §1981a and applicable statutes; and

                    e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                    deems proper.

                 COUNT III: INTERFERENCE AND RETALIATION UNDER
               FAMILY AND MEDICAL LEAVE ACT – 29 U.S.C. § 2601 ET SEQ.

       75.     Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

   paragraphs 1 through 52 as if set forth fully herein.

       76.     Defendant employed 50 or more employees within a 75-mile radius within 12 months

   before Defendant terminated Plaintiff and was required to comply with the FMLA.

       77.     Plaintiff was an eligible employee of Defendant pursuant to and within the meaning

   of 29 U.S.C. §2611(2), in that she worked for Defendant for at least 12 months and 1,250 hours

                                                     12
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 13 of 26



   during the previous 12-month period.

        78.    At all times material, Plaintiff suffered from one or more serious health conditions,

   qualified under the ADA requiring Plaintiff to miss work to receive medical treatment as she was

   entitled to do pursuant to the FMLA.

        79.    Plaintiff exercised or attempted to exercise her FMLA rights by requesting medical

   leave for one or more of her serious health conditions within the 12 months before her discharge.

       80.     Defendant’s 100% return-to-work policy that requires employees to return to work

   without restrictions interferes with the exercise of Plaintiff’s rights.

        81.    Within approximately four months of Plaintiff exercising her rights and returning to

   work from FMLA leave, Defendant suspended Plaintiff without pay for pretextual reasons.

        82.    Defendant’s reasons were pretextual because Defendant’s investigation into Plaintiff’s

   Buddy Pass use was from 2014 and 2015, two to three years prior to Plaintif exercising her FMLA

   rights.

        83.    Defendant’s significant delay in the decision to investigate, suspend, and terminate

   Plaintiff until after Plaintiff exercised her rights under the FMLA creates a strong presumption that

   the decision to terminate Plaintiff was due to taking FMLA.

        84.    Further, Defendant did not return Plaintiff to the same position she held when leave

   commenced, or to an equivalent position with equivalent benefits, pay, and other terms and

   conditions of employment is required by 29 C.F.R. §825.214.

        85.    Defendant therefore failed to cooperate with Plaintiff in her attempt to exercise her

   FMLA rights, and otherwise interfered with, restrained or denied Plaintiff’s exercise of or the

   attempt to exercise her rights under the FMLA, in direct violation of 29 U.S.C. §2615 et seq.


                                                     13
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 14 of 26



       86.      Defendant’s actions were willful, knowing and voluntary, and otherwise done with

   malice and/or reckless indifference for Plaintiff’s rights.

       87.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which she

   is entitled to legal and injunctive relief.

       WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                   a.      Enter a judgment that Defendant’s termination of Plaintiff was in violation
                   of the FMLA (29 U.S.C. §2615 et seq.;

                   b.   Enjoin and permanently restrain Defendant from further violations of the
                   FMLA;

                   c.      Direct Defendant to reinstate Plaintiff with full seniority to an equivalent
                   position, with back pay plus interest, pension rights and all benefits or, in the
                   alternative enter a judgment pursuant to 29 U.S.C. §2617(a)(1)(A) against the
                   Defendant and in favor of Plaintiff for the monetary losses she suffered as a direct
                   result of Defendant’s violation of the FMLA;

                   d.     Enter a judgment pursuant to 29 U.S.C. §2617(a) against the Defendant and
                   in favor of Plaintiff for all damages, including liquidated damages, interest,
                   reasonable attorney’s fees and costs incurred by Plaintiff for this action;

                   e.      Award any additional relief to which she is entitled.

                             COUNT IV: FOR DISCRIMINATION UNDER
                               NEW YORK STATE LAW §296 ET SEQ.

         88.      Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

     paragraphs 1 through 40 as if set forth fully herein.

         89.      This is an action to recover all damages, interest, equitable relief and attorney’s fees

     and costs on behalf of Plaintiff for violations of her state rights under the New York State

     Executive Law (NYHRL) §296 et seq., to include remedies in Executive Law §297.

         90.      At all times material hereto, Defendant was an employer and a covered entity under

     the NYHRL.

                                                     14
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 15 of 26



        91.     At all times material hereto, Plaintiff was an employee of the Defendant under the

    NYHRL.

        92.     Plaintiff is a qualified individual with a disability as defined in the NYHRL in that

    she suffered from the medical conditions as heretofore described, which impaired her nervous

    and muscular systems, and was substantially limited in one or more of life’s major activities.

    Additionally, Defendant regarded Plaintiff as having an impairment, and there was a record of

    an impairment, that substantially limited one or more of life’s major activities.

        93.     Plaintiff could perform the essential functions of her job with or without a reasonable

    accommodation.

        94.     At all times material hereto, Defendant was aware of Plaintiff’s disability and failed

    to accommodate her reasonable accommodation requests.

        95.     The Plaintiff’s disability was the motivating factor in the Defendant’s decision to

    unlawfully discriminate against the Plaintiff based on her disability. She was being paid for time

    and was seeking accommodations that the Defendant did not want to continue including allowing

    the Plaintiff to choose her schedule, and being paid at a higher rate than other stewards. Instead

    of accommodating Plaintiff’s reasonable accommodation request based on her disability,

    Defendant falsely accused Plaintiff to terminate the Plaintiff rather than continue the

    accommodation and pay rate.

        96.     Defendant failed to inform or train Plaintiff of the Defendant’s policy and procedure

    changes upon Plaintiff’s return to her position and reprimanded her for not adhering to them.

        97.     Defendant discriminated against Plaintiff by wrongfully denying her requests for a

    reasonable accommodation, failing to train her, reprimanding her, by placing her on suspension


                                                    15
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 16 of 26



    without pay and terminating her employment.

        98.     Defendant engaged in an unlawful discriminatory practice by discriminating against

    Plaintiff because of her disabilities along with failing to provide Plaintiff with a reasonable

    accommodation and subjecting Plaintiff to a hostile work environment Plaintiff based on her

    membership in the aforementioned protected class.

        99.     Plaintiff is protected against discrimination under the NYHRL.

        100.    Defendant’s discrimination against Plaintiff was willful or with reckless indifference

    to her protected rights.

        101.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

         WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                   a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                   violation of the NYHRL; and

                   b.      Issue an order prohibiting further discrimination; and

                   c.      Order equitable relief, including but not limited to back pay, reinstating
                   Plaintiff with all promotions and seniority rights to which she is entitled or award
                   front pay in lieu of reinstatement, and all other equitable relief provided in
                   Executive Law §297 et seq.;

                   d.   Award Plaintiff all compensatory and punitive damages provided for in
                   New York Executive Law §297(9); and

                   e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                   deems proper.

                               COUNT V: FOR RETALIATION UNDER
                               NEW YORK STATE LAW §296 ET SEQ.

                                                   16
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 17 of 26




        102.    Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

    paragraphs 1 through 40 as if set forth fully herein.

        103.    This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her state rights under the New York State

    Executive Law (NYHRL) §296 et seq., to include remedies in Executive Law §297.

        104.    At all times material hereto, Defendant was an employer and a covered entity under

    the NYHRL.

        105.    At all times material hereto, Plaintiff was an employee of the Defendant under the

    NYHRL.

        106.    Plaintiff is a qualified individual with a disability as defined in the NYHRL in that

    she suffered from the medical conditions as heretofore described, which impaired her nervous

    and muscular systems, and was substantially limited in one or more of life’s major activities.

    Additionally, Defendant regarded Plaintiff as having an impairment, and there was a record of

    an impairment, that substantially limited one or more of life’s major activities.

        107.    Plaintiff could perform the essential functions of her job with or without a reasonable

    accommodation.

        108.    At all times material hereto, Defendant was aware of Plaintiff’s disability and failed

    to accommodate her reasonable accommodation requests.

        109.    The Plaintiff’s disability was the motivating factor in the Defendant’s decision to

    unlawfully discriminate against the Plaintiff based on her disability. She was being paid for time

    and was seeking accommodations that the Defendant did not want to continue including allowing

    the Plaintiff to choose her schedule, and being paid at a higher rate than other stewards. Instead

                                                    17
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 18 of 26



    of accommodating Plaintiff’s reasonable accommodation request based on her disability,

    Defendant falsely accused Plaintiff to terminate the Plaintiff rather than continue the

    accommodation and pay rate.

        110.    Defendant failed to inform or train Plaintiff of the Defendant’s policy and procedure

    changes upon Plaintiff’s return to her position and reprimanded her for not adhering to them.

        111.    Defendant retaliated against Plaintiff for exercising her protected rights based on

    disability by wrongfully denying her requests for a reasonable accommodation, failing to train

    her, reprimanding her, by placing her on suspension without pay and terminating her

    employment.

        112.    Plaintiff is protected against discrimination under the NYHRL.

        113.    Defendant’s discrimination against Plaintiff was willful or with reckless indifference

    to her protected rights.

        114.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

           WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                       a. Declare that Defendant unlawfully discriminated against Plaintiff in
                   violation of the NYHRL; and

                       b. Issue an order prohibiting further retaliation; and

                       c. Order equitable relief, including but not limited to back pay, reinstating
                   Plaintiff with all promotions and seniority rights to which she is entitled or award
                   front pay in lieu of reinstatement, and all other equitable relief provided in
                   Executive Law §297, et seq.;


                                                   18
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 19 of 26



                     d. Award Plaintiff all compensatory and punitive damages provided for in
                   New York Executive Law §297(9); and

                      e. Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                   deems proper.

               COUNT VI: FOR DISCRIMINATION AND INTERFERENCE UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE

        115.    Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

    paragraphs 1 through 40 as if set forth fully herein.

        116.    This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her rights under the New York City

    Administrative Code Title 8, (§§8-107 et seq.).

        117.    At all times material hereto, Defendant was an employer and a covered entity under

    the New York City Administrative Code Title 8.

        118.    At all times material hereto, Plaintiff was an employee of the Defendant under the

    New York City Administrative Code Title 8.

        119.    Plaintiff is a qualified individual with a disability as defined in the New York City

    Administrative Code §§8-101 et seq. in that she suffered from the medical conditions as

    heretofore described, which impaired her nervous and muscular systems, and was substantially

    limited in one or more of life’s major activities. Additionally, Defendant regarded Plaintiff as

    having an impairment, and there was a record of an impairment, that substantially limited one or

    more of life’s major activities.

        120.    Plaintiff could perform the essential functions of her job with or without a reasonable

    accommodation.

        121.    At all times material hereto, Defendant was aware of Plaintiff’s disability,

                                                    19
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 20 of 26



    intimidated Plaintiff for taking medical leave and failed to accommodate her reasonable

    accommodation requests.

        122.    The Plaintiff’s disability was the motivating factor in the Defendant’s decision to

    unlawfully discriminate against the Plaintiff based on her disability. She was being paid for time

    and was seeking accommodations that the Defendant did not want to continue including allowing

    the Plaintiff to choose her schedule, and being paid at a higher rate than other stewards. Instead

    of accommodating Plaintiff’s reasonable accommodation request based on her disability,

    Defendant falsely accused Plaintiff to terminate the Plaintiff rather than continue the

    accommodation and pay rate.

        123.    Defendant failed to inform or train Plaintiff of the Defendant’s policy and procedure

    changes upon Plaintiff’s return to her position and reprimanded her for not adhering to them.

        124.    Defendant discriminated against Plaintiff by wrongfully denying her requests for a

    reasonable accommodation, failing to train her, reprimanding her, by placing her on suspension

    without pay and terminating her employment.

        125.    Defendant engaged in an unlawful discriminatory practice by discriminating against

    Plaintiff because of her disabilities along with failing to provide Plaintiff with a reasonable

    accommodation and subjecting Plaintiff to a hostile work environment Plaintiff based on her

    membership in the aforementioned protected class.

        126.    Plaintiff is protected against discrimination under the New York City Administrative

    Code Title 8.

        127.    Defendant’s discrimination against Plaintiff was willful or with reckless indifference

    to her protected rights.


                                                   20
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 21 of 26



        128.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

        WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                   a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                   violation of the New York City Administrative Code Title 8; and

                   b.      Issue an order prohibiting further discrimination; and

                   c.      Order equitable relief, including but not limited to back pay, reinstating
                   Plaintiff with all promotions and seniority rights to which she is entitled or award
                   front pay in lieu of reinstatement, and all other equitable relief provided in New
                   York City Administrative Code Title 8;

                   d.   Award Plaintiff all compensatory and punitive damages provided for in
                   New York City Administrative Code Title 8; and

                   e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                   deems proper.

                           COUNT VII: FOR RETALIATION UNDER
                        THE NEW YORK CITY ADMINISTRATIVE CODE

        129.    Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

    paragraphs 1 through 40 as if set forth fully herein.

        130.    This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her rights under the New York City

    Administrative Code Title 8, (§§8-107 et seq.).

        131.    At all times material hereto, Defendant was an employer and a covered entity under

    the New York City Administrative Code Title 8.

        132.    At all times material hereto, Plaintiff was an employee of the Defendant under the

                                                    21
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 22 of 26



    New York City Administrative Code Title 8.

        133.    Plaintiff is a qualified individual with a disability as defined in the New York City

    Administrative Code §§8-101 et seq. in that she suffered from the medical conditions as

    heretofore described, which impaired her nervous and muscular systems, and was substantially

    limited in one or more of life’s major activities. Additionally, Defendant regarded Plaintiff as

    having an impairment, and there was a record of an impairment, that substantially limited one or

    more of life’s major activities.

        134.    Plaintiff could perform the essential functions of her job with or without a reasonable

    accommodation.

        135.    The Plaintiff’s disability and complaints of disability discrimination were motivating

    factors in the Defendant’s decision to unlawfully retaliate against the Plaintiff based on her

    disability. She was being paid for time and was seeking accommodations that the Defendant did

    not want to continue including allowing the Plaintiff to choose her schedule, and being paid at a

    higher rate than other stewards. Defendant falsely accused Plaintiff to terminate the Plaintiff

    rather than continue the accommodation and pay rate.

        136.    Defendant failed to inform or train Plaintiff of the Defendant’s policy and procedure

    changes while she was on leave nor upon Plaintiff’s return to her position and reprimanded her

    for not adhering to them.

        137.    Defendant suspended Plaintiff without pay within a few months of Plaintiff’s written

    complaint of discriminatory treatment for exercising her rights based on her disability and

    terminated Plaintiff within approximately four months of her written complaint of discriminatory

    treatment for exercising her rights.


                                                   22
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 23 of 26



        138.    Defendant engaged in an unlawful discriminatory and retaliatory practice because of

    Plaintiff’s disabilitiy along with failing to provide Plaintiff with a reasonable accommodation

    and subjecting Plaintiff to a hostile work environment based on her membership in the

    aforementioned protected class.

        139.    Plaintiff is protected against discrimination under the New York City Administrative

    Code Title 8.

        140.    Defendant’s discrimination against Plaintiff was willful or with reckless indifference

    to her protected rights.

        141.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

        WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                    a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                    violation of the New York City Administrative Code Title 8; and

                    b.     Issue an order prohibiting further discrimination; and

                    c.      Order equitable relief, including but not limited to back pay, reinstating
                    Plaintiff with all promotions and seniority rights to which she is entitled or award
                    front pay in lieu of reinstatement, and all other equitable relief provided in New
                    York City Administrative Code Title 8;

                    d.   Award Plaintiff all compensatory and punitive damages provided for in
                    New York City Administrative Code Title 8; and

                    e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                    deems proper.

                        COUNT VIII: FOR SUPERVISORY LIABILITY
                    UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

                                                    23
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 24 of 26




        142.    Plaintiff, re-alleges and incorporates herein by reference the allegations contained in

    paragraphs 1 through 40 as if set forth fully herein.

        143.    This is an action to recover all damages, interest, equitable relief and attorney’s fees

    and costs on behalf of Plaintiff for violations of her rights under the New York City

    Administrative Code Title 8, (§§8-107 et seq.).

        144.    At all times material hereto, Defendant was an employer and a covered entity under

    the New York City Administrative Code Title 8.

        145.    At all times material hereto, Plaintiff was an employee of the Defendant under the

    New York City Administrative Code Title 8.

        146.    Plaintiff is a qualified individual with a disability as defined in the New York City

    Administrative Code §§8-101 et seq. in that she suffered from the medical conditions as

    heretofore described.

        147.    Plaintiff could perform the essential functions of her job with or without a reasonable

    accommodation.

        148.    Defendant’s employees and supervisors, George and Rawls failed to inform or train

    Plaintiff of the Defendant’s policy and procedure changes while she was on leave nor upon

    Plaintiff’s return to her position and reprimanded her for not adhering to them.

        149.    Defendant engaged in an unlawful discriminatory and retaliatory practice because of

    Plaintiff’s disability along with failing to provide Plaintiff with a reasonable accommodation and

    subjecting Plaintiff to a hostile work environment based on her membership in the

    aforementioned protected class.

        150.    Defendant’s employees and supervisors, George and Rawls retaliated against

                                                    24
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 25 of 26



    Plaintiff for exercising her protected rights by suspending her without pay and terminating her

    employment for pretextual reasons and within temporal proximity to her complaint of

    discriminatory treatment based on her disability.

        151.    Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

    employment practices, including suffering economic damages, compensatory damages,

    emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment of life,

    loss of dignity, and other non-pecuniary losses and tangible injuries.

        WHEREFORE, Plaintiff demands trial by jury, and requests this Court to:

                   a.      Declare that Defendant unlawfully discriminated against Plaintiff in
                   violation of the New York City Administrative Code Title 8; and

                   b.      Issue an order prohibiting further discrimination; and

                   c.      Order equitable relief, including but not limited to back pay, reinstating
                   Plaintiff with all promotions and seniority rights to which she is entitled or award
                   front pay in lieu of reinstatement, and all other equitable relief provided in New
                   York City Administrative Code Title 8;

                   d.   Award Plaintiff all compensatory and punitive damages provided for in
                   New York City Administrative Code Title 8; and

                   e.    Award Plaintiff her costs, attorney’s fees and such other relief as the Court
                   deems proper.

                                                CONCLUSION

                   WHEREFORE, the Plaintiff seeks the following relief:

                   1.      Restoring the Plaintiff to her employment related benefits;

                   2.      Awarding front pay as warranted under the circumstances of this case;

                   3.      Awarding all unpaid wages and other entitlements consisting of damages

                           in the form of back pay due to the Plaintiff; and front pay;


                                                   25
Case 1:18-cv-25361-RNS Document 31 Entered on FLSD Docket 06/18/2019 Page 26 of 26



                   4.      Awarding benefits, costs and reasonable attorneys’ fees;

                   5.      Compelling Plaintiff’s reinstatement by Defendant to her former position

                           of employment with DELTA AIRLINES, INC.

                   6.      Liquidated, Punitive and/or exemplary damages as order able pursuant to

                           Statutes; and

                   7.      Awarding the Plaintiff all the relief that this Court deems to be equitable

                           and just.

                   8.      Trial by jury on all issues so triable.

                                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 18, 2019, the foregoing was filed using the CM/ECF

    filing system and the Clerk of the District Court will serve the Defense Attorneys including Carol

    Fields at   cfield@morganlewis.com, pbecerra@morganlewis.com.

                                   Respectfully submitted on 18 of June 2019.

                                   LAW OFFICES OF RICHARD J. CALDWELL, P.A.
                                   Attorneys for Plaintiff
                                   66 West Flagler Street, Suite 601
                                   Miami, Florida 33130
                                   Tel: (305) 529-1040
                                   Email: richard@caldwell.legal
                                   yadira@caldwell.legal caldwelllaw@bellsouth.net


                                   By:___//S//Richard J. Caldwell_________________
                                         Richard J. Caldwell, Esq.
                                         Florida Bar No. 825654




                                                     26
